UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2406


LAWRENCE WILDER,

                Plaintiff - Appellant,

          v.

WILMINGTON  NORTH CAROLINA POLICE DEPARTMENT; CHIEF RALPH
EVANGELOUS, Wilmington North Carolina Police Department;
WANDA COPLEY, County Attorney; BENJAMIN DAVID, District
County Office; UNKNOWN WILMINGTON NORTH CAROLINA POLICE
OFFICER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:09-cv-00036-BO)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence     Wilder        appeals       the      district     court’s   order

dismissing his Fed. R. Civ. P. 60(b) motion.                       We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the   reasons      stated    by   the      district      court.      Wilder   v.

Wilmington      N.C.    Police    Dep’t,       No.   7:09-cv-00036-BO      (E.D.N.C.

Dec. 9, 2014).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and    argument       would    not   aid   the   decisional

process.



                                                                             AFFIRMED




                                           2